Title: John Adams to Thomas Boylston Adams, 6 September 1800
From: Adams, John
To: Adams, Thomas Boylston


				
					Dear Sir
					Quincy September 6. 1800
				
				I am greatly pleased with your Letter of the 30 of August. Every Part of it shows a Sound Understanding and a manly honest heart. Your Conduct at the meetings was wise, as well generous. Never mind Majorities. Weigh well and judge right and never fear being in a minority. You are right to mix with your fellow Citizens at their invitation to their Consultations. Although Horatius has Sacrificed to the Charm of a name, his numbers upon the whole are excellent, the last particularly is the truest representation of the Embassy to France, that I have seen and the clearest Justification of it.
				
				I have no Objection to your hope that the Types will never be unsett.— I had no Idea that I ever wrote so long a Letter to that confidential Friend and assistant of Secretary Hamilton. But upon reading it 8 or 9 years after I had forgotten it I dislike it less than I do most of my Productions. There is a Sportive, playfull Vein runs through the whole Letter—a few strokes of Satirical humour that if they are understood, ought to have good Effect. The Comments are curious: but they will take with the fools and Knaves for whom they are intended.
				Your Letters give Us all so much delight that I pray you to be as generous as you can Afford time to be in dispensing them to your / Affectionate Father
				
					John Adams
				
			